                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 11/12/2019

              -against-
                                                                         19 Cr. 6-3 (AT)
MARQUIS JACKSON,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

     It is hereby ORDERED that the status conference scheduled for November 14, 2019 is
ADJOURNED to December 9, 2019, at 12:00 p.m.

        It is further ORDERED that the time between November 12, 2019 and December 9, 2019
is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The ends of justice served by
taking such action outweigh the interests of the public and Defendant in a speedy trial because
this will allow the parties to continue discussing a pretrial disposition of the case.

       The Clerk of Court is directed to terminate the motion at ECF No. 75.

       SO ORDERED.

Dated: November 12, 2019
       New York, New York
